DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-9 in the reply filed on 07/25/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/19/2018 and 02/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the
information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2007222089A-Yamada (all citations are made to the machine English translation attached).
Claim 1: “A chamber-type cell exposure device,”:  Yamada disclose the invention relates to a light irradiation microorganism culture apparatus capable of irradiating a culture space with light, and a light irradiation microorganism culture test method (Para. [0001].
“comprising: a uniform field controller configured to radiate an electromagnetic field to a uniform sfield area formed around a position of a cell container arranged in the chamber-type cell exposure device;”:  Yamada disclose an irradiation amount emitted from the light source is substantially uniform (Para. [0021], lines 1-2).  Further, Yamada disclose light emitted from the light source is uniformly dispersed (Para. [0039], lines 11-12, which can be irradiated (Para. [0039], line 12); controlling the irradiation output (Para. [0008], lines 3-4), where the irradiation of microorganism culturing occurs within the culturing apparatus 1 (Para. [0039], lines 1-2, Fig. 2).  Also, Yamada disclose a light control pattern signal is transmitted (corresponds to an antenna, Para. [0040], line 28).

“a temperature sensor configured to sense an internal temperature of the chamber-type cell exposure device that increases by the electromagnetic field radiated to the uniform field area;”:  Yamada disclose a temperature sensor for measuring the temperature in the culture chamber (Para. [0029], line 2).
“an air-cooling ventilation controller configured to control an air flow by adjusting an internal ventilation speed of the chamber-type cell exposure device based on the internal temperature sensed by the temperature sensor;”:  Yamada disclose a forced air circulation means and automatic control of the temperature of the culture space (Para. [0035], lines 3-6); further, Yamada discloses a cooling system for controlling the temperature of air in the culture space (Para. [0035], lines 2-3).
“a detachable support configured to adjust a position of the cell container to be arranged in the uniform field area;”:  Yamada discloses a lower plate portion 31b of guide rail 34 (Para. [0063], line 8, Fig. 2).
“a planar scan probe configured to monitor a flatness and an exposure efficiency of the electromagnetic field radiated from the uniform field controller based on an amount of the electromagnetic field exposed to the uniform field area;”:  Yamada disclose the present invention can prevent a temperature rise even when irradiated with visible light while ensuring a wide range of culture regions where the conditions such as the wavelength and intensity of light are the same, and accurately affect the influence of visible light. It is an object of the present invention to provide a light-irradiated microorganism culture apparatus and a light-irradiated microorganism culture test method that can be confirmed (Para. [0007], lines 1-5).  Further, Yamada disclose a culture shelf having a culture region in which the amount of irradiation output from the light source is substantially uniform (that is, wide) a range of plane space, Para. [0035], lines 5-7).
“and a position controller configured to control a position of the planar scan probe.”:  Yamada disclose an adjusting means to move the position o the culture self in the vertical direction (Para. [0043], lines 8-9).

Claim 2: “wherein the uniform field controller comprises: an antenna configured to radiate the electromagnetic field;”:  Yamada disclose a light-irradiated microorganism culture apparatus (Para. [0031], lines 2-3); a light control pattern signal is transmitted (corresponds to an antenna, Para. [0040], line 28).
“and at least one lens configured to form a wavefront of the electromagnetic field.”:  Yamada disclose a plurality of light sources capable of emitting light including light and independently controlling the irradiation output (Para. [0008], line 1-4).

Claim 3: “wherein the uniform field controller is further configured to radiate the electromagnetic field to the uniform field area 25PA3551-0using the flatness determined by a strength of the electromagnetic field in the uniform field area in which the cell container is arranged and a phase of a wavefront of the electromagnetic field.”:  Yamada disclose an irradiation amount emitted from the light source is substantially uniform (Para. [0021], lines 1-2).  Further, Yamada disclose light emitted from the light source is uniformly dispersed (Para. [0039], lines 11-12, which can be irradiated (Para. [0039], line 12); controlling the irradiation output (Para. [0008], lines 3-4), where the irradiation of microorganism culturing occurs within the culturing apparatus 1 (Para. [0039], lines 1-2, Fig. 2).  Also, Yamada disclose a light control pattern signal is transmitted (corresponds to an antenna, Para. [0040], line 28).  Further, Yamada disclose a culture shelf having a culture region in which the amount of irradiation output from the light source is substantially uniform (that is, wide) a range of plane space, Para. [0035], lines 5-7).

Claim 4: “wherein the cell container has an electromagnetic field absorptance that varies based on a direction of the electromagnetic field radiated from the uniform field controller.”:  Yamada disclose the illuminance sensor 71 is moved in the left end direction at the lower part of the light source 11 farthest on the surface of the culture shelf 65, and only the scale relating to the output amount for controlling the irradiation amount emitted from the innermost light source (Para. [0047], lines 12-16).

Claim 5: “wherein the detachable 10support is at a height adjusted to allow the cell container to be arranged in an area with an identical exposure intensity and an identical phase of the electromagnetic field based on a uniformity of the electromagnetic field in the uniform field area.”:  Yamada discloses a lower plate portion 31b of guide rail 34 (Para. [0063], line 8, Fig. 2).  Further, Yamada discloses a pair of support posts 34 are provided in front of and behind the side plate, and a pair of the same is provided on the opposite side plate, and the holes of the four support posts are at the same height in the vertical direction (Para. [0046], lines 6-9).  Also, Yamada disclose the present invention can prevent a temperature rise even when irradiated with visible light while ensuring a wide range of culture regions where the conditions such as the wavelength and intensity of light are the same, and accurately affect the influence of visible light (Para. [0007], lines 1-3).

Claim 6: “wherein the detachable 15support is provided in a form that prevents a scattering distortion of the electromagnetic field radiated from the uniform field controller.”:  Yamada discloses a lower plate portion 31b of guide rail 34 (Para. [0063], line 8, Fig. 2).  Further, Yamada discloses the light irradiation microorganism culture apparatus 1 includes a light irradiation control unit 6 (light irradiation ON-OFF switch, light-off digital timer, electric circuit for light controller dimming control, power supply unit) and an earth leakage circuit breaker (see, for example, FIGS. 2 and 6, Para. [0037], lines 3-6).

Claim 7: “wherein the planar scan probe is arranged in the chamber-type cell exposure device in a direction that is 90 degrees (º) 20of rotation different from a main polarized direction of the electromagnetic field radiated from the uniform field controller.”:   Yamada disclose a culture shelf having a culture region in which the amount of irradiation output from the light source is substantially uniform (that is, wide) a range of plane space, Para. [0035], lines 5-7).  Additionally, Yamada disclose the present invention can prevent a temperature rise even when irradiated with visible light while ensuring a wide range of culture regions where the conditions such as the wavelength and intensity of light are the same, and accurately affect the influence of visible light (Para. [0007], lines 1-3).  Further, Yamada disclose the direction of the light source 11 having a rod shape is such that five or more (5 in FIG. 8) white fluorescent lamps are arranged from the front to the back so that both ends of each white fluorescent lamp are left and right; and the same thing is used for all the several light sources 11 used for the light irradiation microorganisms culture apparatus (Para. [0040], lines 8-11).

Claim 8: “wherein the planar scan probe is further configured to measure a distortion of the electromagnetic field by a signal 25reflected from a wave absorber of the chamber-type cell exposure device at a position at which the planar scan probe is arranged in the chamber-type cell exposure device, and to 26PA3551-0measure the amount of the electromagnetic field exposed based on the measured distortion of the electromagnetic field.”:  Yamada disclose a culture shelf having a culture region in which the amount of irradiation output from the light source is substantially uniform (that is, wide) a range of plane space, Para. [0035], lines 5-7).  Additionally, Yamada disclose the present invention can prevent a temperature rise even when irradiated with visible light while ensuring a wide range of culture regions where the conditions such as the wavelength and intensity of light are the same, and accurately affect the influence of visible light (Para. [0007], lines 1-3).  Also, Yamada disclose filter that can absorb and pass visible light. Therefore, light emitted from the light source 11 and applied to the culture space 10 (that is, light including visible light having an energy maximum value in the blue region (near 400 nm), the green region (near 550 nm), and the pink region (near 650 nm). Contains almost no ultraviolet rays. Therefore, when performing the light irradiation culture test using the light irradiation microorganism culture apparatus 1, the influence of ultraviolet rays can be reduced (Para. [0044], lines 1-8).

Claim 9: “wherein the planar scan 5probe is further configured to determine a characteristic of a wavefront of the electromagnetic field with an identical exposure intensity and an identical phase of the electromagnetic field based on the flatness and the exposure efficiency of the electromagnetic field.”: Yamada disclose the present invention can prevent a temperature rise even when irradiated with visible light while ensuring a wide range of culture regions where the conditions such as the wavelength and intensity of light are the same, and accurately affect the influence of visible light. It is an object of the present invention to provide a light-irradiated microorganism culture apparatus and a light-irradiated microorganism culture test method that can be confirmed (Para. [0007], lines 1-5).  Further, Yamada disclose a culture shelf having a culture region in which the amount of irradiation output from the light source is substantially uniform (that is, wide) a range of plane space, Para. [0035], lines 5-7).  Additionally, Yamada disclose the illumination intensity of a plurality of culture shelves can be set to be the same (Para. [0049], lines 4-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799